          Case 5:20-cv-03104-SAC Document 4 Filed 05/06/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MICHAEL PAUL SORDEN,

               Plaintiff,

               v.                                             CASE NO. 20-3104-SAC

JOSIE WAGNER,

               Defendant.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Michael Paul Sorden is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

1. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff is

housed at the Saline County Jail in Salina, Kansas (“SCJ”). The Court granted Plaintiff leave to

proceed in forma pauperis. (Doc. 3.)

       Plaintiff alleges in his Complaint (Doc. 1) that he has been on mental health medication

since the age of thirteen and he is now thirty-eight years old. He alleges that he is bipolar and has

been diagnosed with PTSD and paranoia with video and audio hallucinations. Plaintiff names

Josie Wagner, mental health practitioner, as the sole defendant. He claims Wagner refuses to give

Plaintiff his medications and is causing Plaintiff “extreme mental anguish.” Plaintiff seeks

“extreme punitive damages” in the amount of $75,000.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a



                                                 1
           Case 5:20-cv-03104-SAC Document 4 Filed 05/06/20 Page 2 of 4




governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48

(1988)(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a



                                                   2
          Case 5:20-cv-03104-SAC Document 4 Filed 05/06/20 Page 3 of 4




complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       Plaintiff filed this action on the same day he filed another § 1983 action based on the same

facts. See Sorden v. Miller, Case No. 20-3103 (filed April 8, 2020). He has also named Defendant

Wagner as a defendant in Case No. 20-3103, and makes the same allegations in both cases.

        “[R]epetitious litigation of virtually identical causes of action may be dismissed under [28



                                                  3
            Case 5:20-cv-03104-SAC Document 4 Filed 05/06/20 Page 4 of 4




U.S.C.] § 1915 as frivolous or malicious.” McWilliams v. Colorado, 121 F.3d 573, 574 (10th Cir.

1997) (quotation marks omitted) (first alteration in original) (affirming district court’s dismissal

of suit where “duplicative of earlier action”). Plaintiff should show good cause why this case

should not be dismissed as duplicative of Case No. 20-3103.

III. Response Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for the

reasons stated herein. Failure to respond by the deadline may result in dismissal of this action

without further notice.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff                   is   granted   until

June 1, 2020, in which to show good cause, in writing, to the Honorable Sam A. Crow, United

States District Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated

herein.

          IT IS SO ORDERED.

          Dated May 6, 2020, in Topeka, Kansas.

                                               S/ Sam A. Crow
                                               SAM A. CROW
                                               SENIOR U. S. DISTRICT JUDGE




                                                  4
